Title: To Thomas Jefferson from Andrew Ellicott, 26 March 1793
From: Ellicott, Andrew
To: Jefferson, Thomas



Sir
Geo. Town March 26th 1793

I have been most injuriously treated by the commissioners: Accused, and dismissed on a charge of errors where there were none, and my character degraded so far, as they could degrade it. In this situation I thought the most respectful mode of obtaining redress, was by an appeal to the President: but by your letter of the 22d. I am cruelly disappointed. Has a man in public service, tho’ under the direction of the commissioners, no resource for vindication from calumny, and oppression, but in an appeal to the candid public? If the President will have the patience to inform himself fully of the truth of the charges made against me by the commissioners, I would chearfully submit to his decision. I am the more sanguine in the hope of this indulgence, from having seen a letter from the commissioners to a gentleman in this place dated the 14th. saying. “Having taken our resolution with respect to Major Ellicott, and on a very different state of facts than he has communicated to you, we have laid them before the President, and with candour, and an effectual decision on our conduct, can come only from him.” This is the very decision I wish for. I am Sir with much regard and esteem Your Hbe. Serv.

Andw. Ellicott

